DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Phallen (US 5,168,905).
Phallen discloses a tabletop drinking game apparatus comprising: a base (manifold holding 52); a tower (48); a plurality of dispensing units (54, 56); a reservoir (28); a microcontroller (40); a power source (46); the tower being concentrically attached to the base (via 58); the reservoir being concentrically connected to the tower, opposite of the base (see fig.1); the plurality of dispensing units being radially mounted around the tower (see fig.1); the plurality of dispensing units being in fluid communication with the reservoir (via 36, 30, 34); the power source being electrically connected to the plurality of dispensing units (the operation of shut-off valves 56 is via controller 40 that electronically is connected to the valves, see also col 5, ll. 20-41) and the microcontroller (col 5, ll.15-16); and the microcontroller being electronically connected to the plurality of dispensing units (col 5, ll.6-16, also see connection of 40 to the shut-off valves).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phallen (US 5,168,905).
Phallen is silent in disclosing a power switch; the power switch being integrated into the base; and the power switch being electrically connected to the power source. Instead, Phallen teaches the operation of the device takes place via an electrically powered source (46). It’s common and well-known to add a power switch at a location such as a base since Applicant has neither placed criticality on use of such power switch nor has disclosed that such power switch provides an advantage, is used for a particular purpose, or solves a stated problem other than shutting off the dispensing system in which the device of Phallen does the same during non-use of the system.
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Briley (US 10,273,136). Briley discloses a reservoir, tower and base, the tower having a plurality of dispensing units. Briley does not disclose a microcontroller via power operating the dispensing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOB ZADEH/Examiner, Art Unit 3754